Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an Examiner's Statement of Reasons for Allowance:
The prior arts of record teach an apparatus and method for verifying the integrity of firmware of an embedded system includes a target integrity code obtainment unit for obtaining a target integrity code of firmware of the embedded system. A source integrity code obtainment unit obtains a source integrity code of source firmware, an integrity determination unit determines whether integrity of the firmware of the embedded system is maintained, by using the target integrity code and the source integrity code. Kim et al., (U.S. Patent number 9,021,609) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination an apparatus and method comprising a communicator that receives from an external server, policy information comprising target information indicating one of a program codes to be monitored and determination information including information regarding normal operation of the program code indicated by the target information and when the program code indicated by the target information executed while performing the predetermined function, compare an execution result of the program code with the determination information to determine whether the program code operated normally. The subject matter sought to be patented as recited in the claims in this application has practical applications in the field of automatically detecting errors and malfunctions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADEEM IQBAL/Primary Examiner, Art Unit 2114